Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                  No. 21-BG-477

                     IN RE JOHN E. ROSENBAUM, RESPONDENT.

                            A Member of the Bar of the
                       District of Columbia Court of Appeals
                          (Bar Registration No. 457617)

                          On Report and Recommendation
                    of the Board on Professional Responsibility

                                    (BDN 3-20)

                            (Decided October 28, 2021)

      Before EASTERLY and MCLEESE, Associate Judges, and FISHER, Senior Judge.

      PER CURIAM:       The Ad Hoc Hearing Committee issued a Report and

Recommendation concluding that respondent John E. Rosenbaum had committed

numerous disciplinary violations, including intentional misappropriation of

entrusted funds, and recommending that Mr. Rosenbaum be disbarred, with

reinstatement conditioned on the payment of restitution of $100,000. See generally

In re Addams, 579 A.2d 190, 191 (D.C. 1990) (en banc) (disbarment is presumptive

sanction in cases of intentional misappropriation).       Specifically, the Hearing

Committee found that, while acting as a fiduciary in an estate matter in Pennsylvania,
                                           2


Mr. Rosenbaum intentionally misappropriated entrusted funds, charged excessive

fees, failed to respond to inquiries for information from the heirs, and interfered with

the administration of justice.




      Mr. Rosenbaum filed exceptions to the Hearing Committee’s Report but did

not specifically challenge any of the Report’s findings or recommended sanctions.

Rather, Mr. Rosenbaum informed the Board on Professional Responsibility that he

had entered into a negotiated disciplinary agreement with the California Disciplinary

Counsel based on the conduct at issue in this case. That agreement called for

imposition of a three-year suspension, with all but eighteen months stayed subject

to conditions, including restitution of over $100,000. Mr. Rosenbaum argued that

the Board should defer this disciplinary matter until the California negotiated

disciplinary agreement became final, and the Board should then impose reciprocal

discipline.




      The Board issued a Report and Recommendation adopting the Hearing

Committee’s Report. In rejecting Mr. Rosenbaum’s argument that the Board should

defer this matter and then impose reciprocal discipline, the Board noted that the

California negotiated discipline agreement had not been reached until after the
                                          3


Hearing Committee had held a hearing.           In those circumstances, the Board

explained, this jurisdiction could appropriately impose original discipline rather than

reciprocal discipline. In re Cerroni, 683 A.2d 150, 151 (D.C. 1996) (per curiam);

In re Perrin, 663 A.2d 517, 522-23 (D.C. 1995).




      Mr. Rosenbaum did not file exceptions to the Board’s Report and

Recommendation. Under D.C. Bar R. XI, § 9(h)(2), “if no exceptions are filed to

the Board’s report, the [c]ourt will enter an order imposing the discipline

recommended by the Board upon the expiration of the time permitted for filing

exceptions.” See also In re Viehe, 762 A.2d 542, 543 (D.C. 2000) (“When . . . there

are no exceptions to the Board’s report and recommendation, our deferential

standard of review becomes even more deferential.”). We are satisfied that the

record supports the Board’s Report and Recommendation.




      Accordingly, it is




      ORDERED that respondent John E. Rosenbaum is hereby disbarred from the

practice of law in this jurisdiction. As a condition of reinstatement, Mr. Rosenbaum
                                          4


shall pay restitution in the amount of $100,000, with statutory interest. We further

direct Mr. Rosenbaum’s attention to the requirements of D.C. Bar R. IX, § 14, and

their effect on his eligibility for reinstatement. See D.C. Bar R. IX, § 16(c).